DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Dernier (Reg. No. 40,989) on 10/22/2021.

The claims have been amended as follows:

1.  (Currently Amended)  An information processing device comprising:
one or more processors having one or more memories in which executable instructions are stored and, when executed by the one or more processors, cause the one or more processors to implement:
a receiving section adapted to receive a request to execute an application;
an obtaining section adapted to obtain information on a wait for executing the application from a server system when there is no assignable processing unit in the server system on which to execute the application, where the server system includes a store server providing an entrance for a user to play a cloud game via the application, and the server system includes a cloud server executing the cloud game on behalf of the user in response to the request to execute the application;

a monitoring section adapted to monitor user input from an input device while the inquiry screen is displayed,
wherein the state of waiting is canceled when the monitoring section determines that over a predetermined period of time there has been no user input from the input device in response to the inquiry screen, and
wherein the predetermined period of time is displayed to the user on the inquiry screen via a countdown timer.

2.  (Original)  The information processing device according to claim 1, further comprising a transmitting section adapted to transmit wait canceling information indicating cancellation of the state of waiting to the server system.

3.  (Original)  The information processing device according to claim 1, wherein when the state of waiting is canceled, the notifying section makes a notification to the user that the state of waiting is canceled.

4.  (Original)  The information processing device according to claim 1, further comprising an application executing section adapted to process another application for 
wherein the notifying section displays the inquiry screen while the application executing section is processing the other application.

5.  (Original)  The information processing device according to claim 1, wherein the notifying section displays a warning to the user on the inquiry screen indicating that the execution of the application will automatically end when there is no user input beyond the predetermined period of time.

6.  (Original)  The information processing device according to claim 1, wherein the server system grants certain users, among a plurality of users, priority access to the plurality of processing units, such that other users among the plurality of users wait on a deferential basis for access to the plurality of processing units.

7  (Original)  The information processing device according to claim 1, wherein the notifying section displays an icon to the user on the inquiry screen indicating that the application cannot be executed for reasons other than the state of waiting.

8.  (Original)  The information processing device according to claim 7, wherein the reasons other than the state of waiting include at least one of an expiration of a user-license to execute the application, and a parental control restriction on the user.



10.  (Original)  The information processing device according to claim 1, wherein the store server is adapted to lend a cloud game content to the user for a predetermined period.

11.  (Currently Amended)  An information processing system comprising:
a client terminal; and
a server system having a plurality of processing units adapted to process one or more applications, 
the client terminal and the server system being connected to each other via a network;
the server system including:
one or more processors having one or more memories in which executable instructions are stored and, when executed by the one or more processors, cause the one or more processors to implement:
a store server providing an entrance for a user of the client terminal to play a cloud game via an application among the one or more applications, and the server system includes a cloud server executing the cloud game on behalf of the user in response to a request to execute the application;

an assignment processing section adapted to establish a state of waiting for the user of the client terminal, which must wait for a start of processing of the application, when there is no assignable processing unit in the server system on which to execute the application for the user of the client terminal; and
a transmitting section adapted to transmit to the client terminal: (i) first information on the state of waiting for executing the application when there is no assignable processing unit in the server system on which to execute the application, and (ii) second information when the processing of the application can be started when at least one processing unit becomes assignable to execute the application,
the client terminal including:
a second obtaining section adapted to obtain the first information and the second information from the server system;
a notifying section displaying an inquiry screen inquiring whether to start the executing of the application by the cloud server, while in a state of waiting for a start of the executing of the application and when the obtaining section obtains information indicating that the executing of the application can be started from the server system; and
a monitoring section adapted to monitor user input from an input device while the inquiry screen is displayed,
wherein the state of waiting is canceled when the monitoring section determines that over a predetermined period of time there has been no user input from the input device in response to the inquiry screen, and


12.  (Currently Amended)  A server system, comprising:
a plurality of processing units adapted to process one or more applications; 
one or more processors having one or more memories in which executable instructions are stored and, when executed by the one or more processors, cause the one or more processors to implement:
a store server providing an entrance for a user of a client terminal to play a cloud game via an application among the one or more applications;
a cloud server executing the cloud game on behalf of the user in response to a request to execute the application;
an obtaining section adapted to obtain the request to execute the application from the client terminal;
an assignment processing section adapted to establish a state of waiting for the user of the client terminal, which must wait for a start of processing of the application, when there is no assignable processing unit in the server system on which to execute the application for the user of the client terminal; 
a transmitting section adapted to transmit to the client terminal: (i) first information on the state of waiting for processing of the application when there is no assignable processing unit in the server system on which to execute the application, and (ii) second information when the processing of the application can be started when at least one processing unit becomes assignable to execute the application;

wherein an inquiry screen is displayed to the user, which inquires whether to start the executing of the application by the cloud server, while in a state of waiting for a start of the executing of the application and when the client terminal obtains the second information indicating that the executing of the application can be started from the server system, and
wherein the assignment processing section cancels the state of waiting when the monitoring section determines that over a predetermined period of time there has been no user operation information from the client terminal in response to the second information.



Allowable Subject Matter
Claims 1-12 are allowed.
The arts of record used as the basis for the previous rejection, Otsu (US Pub. No. 2002/0049086) in view of Bruno (US Pub. No. 2014/0342819), Wright (US Pub. No. 2003/0101213), and Nudelman (US Pub. No. 2012/0124174) does not expressly teach or render obvious the invention as recited in independent claims 1, 11 and 12.

The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Amended Claim 1 is patentably distinguishable over the cited art for at least the reason that it recites, for example, the cited prior art does not teach the combination of elements as recited in the claims.  For example, the combination of citer prior art does not teach the combination of an information processing device which includes a receiving section that has been adapted to receive a request which is used to execute an application and an obtaining section which has been adapted to obtain information on waiting for an application to execute from a server system when there is processing unit available on the server system on which to execute the application.   And, including where the server system includes a store server which provides an entrance for a user to play a cloud game using the application, and the server system includes a cloud server which executes the cloud game on behalf of the user based on a response to the request to execute the application and a notifying section which is used to display an inquiry screen prompting whether to start the execution of the application by the cloud server, while in a state of waiting for a start of the execution of the application.  And, includes when the obtaining section gets information which indicates that the execution of the application can be started from the server system; and includes a monitoring section adapted to monitor input from a user from an input device while the inquiry screen is displayed, wherein the state of waiting is canceled when the monitoring section determines that certain period of time has passed and there has been no user input from the input device in response to the prompt from the inquiry screen, and wherein the certain period of time is displayed to the user on the inquiry screen via a countdown timer.

As to claim 11,
As to claim 12, similar reasons as stated for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445